Per Curiam.

In case No. 68-420, the Court of Appeals reversed the judgment of the trial court on the authority of Juhasz v. Juhasz, 134 Ohio St. 257.
In that case, the opinion shows that the antenuptial agreement was explained to the wife by the husband’s attorney “on the occasion of a Hungarian dinner * # # to which Mary Kenyo [the wife] had been invited to meet *148those present and to make ‘streudel,’ a Hungarian dish.” The wife’s knowledge of the English language was so limited that an interpreter was required to assist in explaining the agreement to her.
The facts in the present appeals indicate that the plaintiff, a woman of considerable means herself, was thoroughly informed of the terms of the agreement and had discussed them with the decedent. Plaintiff was, to say the least, not without business experience, and she voluntarily entered into the agreement after careful deliberation.
We believe, as did the trial court, that the facts of this case are not governed by Juhasz but by Troha v. Sneller, 169 Ohio St. 397, and that therefore the antenuptial agreement is valid. Accordingly, in ease No. 68-420, the judgment of the Court of Appeals is reversed.
In case No. 68-421, the Court of Appeals remanded the cause to the trial court to determine the issue of the validity of the Osborn Trust No. 1. In view of our holding that the antenuptial agreement is valid, such determination of the validity of that trust is unnecessary, and therefore the judgment of the Court of Appeals in case No. 68-421 is reversed.

Judgments reversed.

Taft, C. J., Zimmermaf, Matthias, O’Neill, Leach, Herbeet and DuncaN, JJ., concur.
Leach, J., of the Tenth Appellate District, sitting for Schneider, J.